DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 10/15/2021 and 01/19/2022 have been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group ll, a method for depositing composite material onto a tool using an automated machine, Claims 2-17, in the reply filed on 11/18/2022 is acknowledged. The traversal is on the ground(s) that 
“The Examiner’s argument is unsupported and unsupportable. The Examiner merely offers the conclusion that the apparatus of Group IlI can manufacture composites without a tool. But how? What will shape the composite material while it is on the second mobile platform? What will support the composite workpiece while it is on the second mobile platform? No explanation was provided by the Examiner. Currently, none of the claims of Group III specifically require a tool. However, none of the claims of Group III exclude a tool. The Examiner hypothesized an alternative process wherein, unlike the process of Group II, a composite workpiece is manufactured without the use of a tool. The composite material is somehow shaped and supported without a tool. But is the Examiner’s alternative process “materially different”? Certainly, there is a difference: a tool versus no tool. But what about the “materiality” requirement? A mere difference is not enough to support restriction of claims in a patent application. The difference must be “material.””; and
“Furthermore, the Examiner contends “there would be a serious search and/or examination burden if restriction were not required.” (/d. at p. 6.) Applicant respectfully disagrees. With the election of Group II, the Examiner’s search will have to focus on all the claims of Group IT. Once the search for all claims of Group II is complete, what more needs to be searched to properly examine Group III? A search directed to all the claims of Group II will adequately cover the claims of Group III.” (Remarks, page 2)
These arguments are not found persuasive because:
As recited in the Restriction Requirement filed 10/17/2022, Groups ll and lll are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). The apparatus in Group lll can be used to manufacture the composite without any tool on the second mobile platform. The claim does not require the manufacturing system for any specific shape of the workpiece and the claimed second mobile platform does not exclude having any shape for supporting or shaping the workpiece. The second mobile platform can support and shape the workpiece, thus the apparatus in Group lll as claimed can be used to practice another and materially different process.
Furthermore, as recited in the Restriction Requirement filed 10/17/2022, Groups ll and lll are classified in different search areas, thus there would be a serious search and/or examination burden if restriction were not required.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 1, 18-23, 30 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8-10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmann et al. (US 2011/0277935).

With respect to claim 2, Borgmann teaches a method for depositing composite material onto a tool using an automated machine (“making fiber composite structures in which the dispensing head and creel are stationary relative to each other and the lay-up tool is mounted on the end of a movable robot arm.”, Pa [0001]), the method comprising:
coupling a first mobile platform (“station 40”, Pa [0016]) with a second mobile platform (“a robotic mechanism 25”, Pa [0014]) to form a coupled system (“a robotic mechanism 25 having six degrees of freedom is mounted on a linear slide 26 at a location that is opposite to the dispensing head 15”, Pa [0014] and Fig. 1), the first mobile platform supporting the automated machine (“a robotic fiber placement cell 10”, Pa [0011]) and the second mobile platform supporting the tool (“the part tooling 20”, Pa [0014]); and 
depositing composite material from the automated machine onto the tool while the coupled system moves along a production line (“The robot 25 manipulates the lay-up tooling 20 relative to the dispensing head 15 to lay up the fiber tow 14 at the proper speed and angular orientation.”, Pa [0015]; “Allowing the robot 25 with the tooling 20 to travel from station to station also allows the fiber that is being delivered to the tool to be changed”, Pa [0016]).
Even though Borgmann does not specifically teach indexing the automated machine relative to the tool, Borgmann further teaches that an operator's platform may be positioned adjacent to the creel 12, and a control panel for operating and monitoring the fiber placement cell may be located on the operator's platform (Pa [0011]) and the robot 25 manipulates the lay-up tooling 20 relative to the dispensing head 15 to lay up the fiber tow 14 at the proper speed and angular orientation (Pa [0015]), thus one would have found it obvious to indicate that the robot 25 is positioned adjacent to the station 40, i.e., index the robotic fiber placement cell 10 relative to the tooling 20, in order to operate/control the system to lay up the fiber tow 14 at the proper speed and angular orientation.

With respect to claim 3, Borgmann as applied to claim 2 above further teaches that the second mobile platform continuously moves along the production line (“The robot base 27 is mounted on a linear slide 26, and the slide is of sufficient length to permit the robot to carry the lay-up tooling 20 to other work stations which are provided with additional creel and dispensing head systems.”, Pa [0016]).

With respect to claim 4, Borgmann as applied to claim 2 above further teaches that the second mobile platform moves in pulses along the production line (“The robot base 27 is mounted on a linear slide 26, and the slide is of sufficient length to permit the robot to carry the lay-up tooling 20 to other work stations which are provided with additional creel and dispensing head systems.”, Pa [0016]) to perform each operation at each work station.

With respect to claim 5, Borgmann as applied to claim 2 above further teaches uncoupling of the coupled system (“travel from station to station”, Pa [0016]).

With respect to claim 6, Borgmann as applied to claim 2 above further teaches advancing the second mobile platform to a predetermined location on the production line (“Allowing the robot 25 with the tooling 20 to travel from station to station”, Pa [0016]).

With respect to claim 8, in an alternate embodiment Borgmann as applied to claim 2 above further teaches that one or more robots 25, 55, 65, and 75 are fixed, and several creels 40, 42, 44 and 45 with fixed heads are mounted on a rail 80 for movement relative to the robots, and with the arrangement of creels and robots shown in Fig. 8, any of the creels 40, 42, 44 and 45 may be moved into position in front of the robots 25, 55, 65, and 75 for the purpose of applying fibers from the creels 40, 42, 44 and 45 to any of the lay-up tools 20, 86, 88, or 90 as desired (Pa [0020]). Thus, one would have found it obvious to return the first mobile platform to a beginning location on the production line in order to apply fiber from the head 15 attached to the first creel 40 to the lay-up tool 20 as desired.
 
With respect to claim 9, Borgmann as applied to claim 2 above further teaches that the automated machine is an automated fiber placement machine (“a robotic fiber placement cell 10”, Pa [0011]).

With respect to claim 10, Borgmann as applied to claim 2 above further teaches coupling a third mobile platform (“the second station 42”) with the second mobile platform (“the robot 25”) to form the coupled system (“Allowing the robot 25 with the tooling 20 to travel from the first station 40 to the second station 42”), the third mobile platform supporting a second automated machine (“the creel located at station 42 may provide fiber that is used for the intermediate layers of a part”, Pa [0016]).

With respect to claim 14, Borgmann as applied to claim 2 above further teaches that the production line is straight (“The robot base 27 is mounted on a linear slide 26”, Pa [0016]).

With respect to claim 15, Borgmann as applied to claim 2 above further teaches that the production line is linear (Pa [0016]), but does not specifically teach that the production line is curved. However, one would have found it obvious to change the shape of the production line in order to allow the robot to travel from station to station, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

With respect to claim 17, Borgmann as applied to claim 2 above further teaches that the production line comprises a railway (“a linear slide 26”, Pa [0016]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Borgmann et al. (US 2011/0277935) as applied to claim 6, and further in view of Sana (US 2020/0078990).

With respect to claim 7, Borgmann as applied to claim 6 above further teaches that the robot base 27 is mounted on a linear slide 26, and the slide is of sufficient length to permit the robot to carry the lay-up tooling 20 to other work stations (Pa [0016]), but does not specifically teach that the predetermined location is an autoclave.
In the same field of endeavor, a method of manufacturing composite material structure, Sana teaches that after the prepreg 50 is laminated on the outer peripheral surface of the assembled mandrel 11 (mold 10) (Pa [0093]), a vacuum bag is formed on the outer peripheral surface of the mandrel 11 (mold 10) (Pa [0096]) and then the mold 10 is accommodated in an autoclave for the purpose of a hardening treatment by applying predetermined pressure to the entire mold 10 at a predetermined temperature (Pa [0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Borgmann with the teachings of Sana and provide the additional work stations comprising the vacuum bag forming station and the autoclave for the purpose of a hardening treatment under a predetermined pressure and a predetermined temperature.

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmann et al. (US 2011/0277935) as applied to claim 2, and further in view of Ayyagari et al. (US 9,817,402).

With respect to claims 11-13 and 16, Borgmann as applied to claim 2 above does not specifically teach that the coupling and the indexing are performed simultaneously.
In the same field of endeavor, factory automation, Ayyagari teaches that work cell and factory level automation require that the AGVs 106 achieve demanding positional accuracy and repeatability relative to the cradle fixtures 102 or workstands 110, so that the robots 108 outside the fuselage assembly 104 can work in a coordinated manner with the robots 108 inside the fuselage assembly 104 (co 3 li 61-66), a cradle fixture 102 or workstand 110 of FIG. 1C, which includes target features 112 (co 4 li 7-9), an AGV (automated guided vehicle) 106 includes at least one controller 116 and laser scanning sensors 118 used for scanning the target features 112 using laser beams 120 (co 4 li 37-42), the controller 116 includes on-board memory storage in which various operating and control programs may be stored, as well as the maps for path planning and navigation (co 4 li 51-54), and the controller 116 performs the path planning and navigation for the AGV 106, using simultaneous localization and mapping (SLAM) principles, guided by the laser scanner sensors 118 mounted on each of the four sides of the AGV 106 (co 4 li 62-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Borgmann with the teachings of Ayyagari and substitute the AGV including the controller and the laser scanner sensors for the robot base, provide the target features in the station, and perform sensing the target features by the laser scanner sensors and the path planning and navigation for the AGV, using simultaneous localization and mapping principles, guided by the laser scanner sensors for the purpose of positional accuracy. In this modification, sensing and path planning would correspond to the receiving a wireless command.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742